Citation Nr: 0114617	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  98-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by buckling and weakness of the legs.  

2.  Entitlement to service connection for a disorder 
manifested by chest pain.  

3.  Evaluation of degenerative joint disease of the lumbar 
spine, rated as 10 percent disabling.  

4.  Evaluation of tinnitus, rated as 10 percent disabling.  

5.  Evaluation of bilateral hearing loss, rated as 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1997.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Nashville, 
Tennessee.  That decision granted service connection for 
degenerative joint disease of the lumbar spine, assigning a 
rating of 10 percent disabling, for tinnitus, assigning a 
rating of 10 percent disabling, and for bilateral hearing 
loss, assigning a rating of no percent disabling.  

The Board remanded this case in August 2000 for a hearing the 
veteran had requested before a member of the Board at the RO.  
He then notified the RO that he did not wish to reschedule 
it.  

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine is 
manifested by X-ray changes that include narrowed 
intervertebral disc spaces, and slight limitation of motion; 
this disability does not equate with or approximate more than 
mild intervertebral disc syndrome.  

2.  The veteran is shown to have recurrent tinnitus.  

3.  Hearing loss is manifested by pure tone threshold 
averages at 1000, 2000, 3000 and 4000 hertz of 14 decibels on 
the right and 40 decibels on the left with speech 
discrimination of 92 percent on the right and 84 percent on 
the left.  

4.  The veteran does not have a disability, disease or injury 
manifested by buckling and weakness of the legs and chest 
pain. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5293 (2000).  

2.  Tinnitus is no more than 10 percent disabling.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.6, 4.7, 4.10, 
Diagnostic Code 6260 (2000).  

3.  Bilateral hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.6, 
4.7, 4.10, 4.85, Diagnostic Code 6100 (2000).

4.  A disability, disease or injury manifested by buckling 
and weakness of the legs and chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's rating decision of the reasons for the 
decision.  The SOC provided the appropriate law and 
regulations.  The SOC informed the veteran that he could 
contact VA and have questions explained.  In December 1998, 
he was informed that he could submit additional evidence and 
appear for a hearing.  The remand informed him of a potential 
defect in the record and informed him that he must submit 
evidence.  The Board concludes the discussions in the rating 
decision, the letters, the Remand and the SOC, informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The VA conducted examinations and 
the reports were associated with the file.  We conclude that 
all duties owed to the veteran have been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

On a VA examination in May 1997, the veteran complained of 
low back pain.  The physical examination showed that his 
posture was good and his gait was normal.  A somewhat stiff 
lower back was described.  Questionable osteoarthrosis of the 
lumbosacral spine was diagnosed.  

On a VA audiological examination in May 1997, a history of 
decreased hearing in the veteran's left ear since 1996 was 
recorded.  He also reported a history of tinnitus, vertigo 
and noise exposure.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
RIGHT
5
5
10
35
LEFT
5
10
65
80

Pure tone threshold averages were 14 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 percent in the left ear.  He reported 
bilateral intermittent tinnitus which occurred two or three 
times a week.  Tinnitus reportedly did not keep him awake nor 
did it interfere with his ability to concentrate.  He 
described the tinnitus as a ringing.  On a scale of 1-5, with 
1 being mild and 5 being severe, he rated his tinnitus as a 
3.  The audiological test results suggested hearing within 
normal limits in the right ear and a moderately severe to 
severe, high frequency, sensorineural hearing loss in the 
left ear.  

On further ear examination by VA in June 1997, the physical 
examination of the ears was normal.  

On a VA examination in August 1997, the veteran walked well 
without a limp, cane or appliance.  No postural abnormalities 
were disclosed.  No fixed deformity was detected.  There was 
good musculature of the back.  Forward flexion of the lumbar 
spine was to 64 degrees.  Backward extension was to 30 
degrees.  Left lateral flexion was to 20 degrees.  Right 
lateral flexion was to 20 degrees.  There was no objective 
evidence of pain on motion of the lumbar spine.  X-ray 
examination revealed mild degenerative joint disease of the 
lumbar spine with osteophytes and narrowing of the 
intervertebral spaces in the upper lumbar spine.  
Degenerative joint disease of the lumbosacral spine with 
slight limitation of motion, not influenced by pain, was 
diagnosed.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issues as entitlement to evaluations of 
degenerative joint disease of the lumbar spine, tinnitus, and 
bilateral hearing loss .  The veteran is not prejudiced by 
this naming of the issues.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for the issues.  In reaching 
the determination, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  

In making a determination in this case, the Board has 
carefully reviewed the pertinent medical evidence, including 
the veteran's entire medical history in accordance with 38 
C.F.R. § 4.1 (2000) and Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §4.2, 4.6 (2000).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.2, 4.10 (2000).  

Degenerative Joint Disease, Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight- 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation.  Moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(2000).  A pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.  

The complete medical evidence shows no complaint, finding or 
diagnosis of the veteran's back disorder which would meet the 
requirements of a higher rating under Diagnostic Code 5293.  
No neurologic abnormality, such as radiculopathy or absent 
ankle jerk, has been detected.  There is no characteristic 
low back pain or demonstrable muscle spasm.  The veteran is 
not shown to suffer from any attacks of intervertebral disc 
syndrome.  His back disability does not equate with or 
approximate more than mild intervertebral disc syndrome.  

Limitation of lumbar spine motion will be rated as 10 percent 
disabling where slight, 20 percent disabling where moderate, 
and 40 percent disabling where severe.  38 C.F.R. Part 4, 
Codes 5003, 5010, 5292 (2000).

The provisions of 38 C.F.R. §§ 4.40. 4.45, and 4.59 in the 
context of the DeLuca decision have been considered in the 
evaluation of the veteran's back disability, but the 
examination results show no objective evidence of pain on 
lumbar spine motion or use.  There is no postural 
abnormality, fixed deformity or muscular weakness in support 
of a higher rating.  He is shown to walk well with no limp, 
cane or appliance.  No incoordination is associated with his 
back disability.  No joint instability or malalignment or 
crepitation of soft tissues or joints is involved.  He is not 
shown to suffer weakened movement or excess fatigability due 
to his back disability.  Although the back is described as 
stiff, the decrease in range of motion is no more than 
slight.  The examiner noted that pain did not influence 
motion and determined that there was no more than slight 
limitation.  His musculature was good; thus establishing that 
weakness did not affect functional use of the lumbar spine.  

The veteran has asserted in the substantive appeal that he 
has radiating pain, weakness and pain.  He is competent to 
report these symptoms.  However, the Board concludes that the 
objective findings provided by skilled professionals are more 
probative of the degree of the veteran's impairment.  The 
most probative evidence establishes that there is no more 
than slight functional impairment or slight limitation of 
motion.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.
Tinnitus

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs have been recently 
amended, effective June 10, 1999.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the previously effective rating criteria, Diagnostic 
Code 6260 provides a 10 percent evaluation for tinnitus which 
is persistent as a symptom of head injury, concussion, or 
acoustic trauma.  Currently, Diagnostic Code 6260 provides a 
10 percent rating for recurrent tinnitus.  

Under both previous and current rating criteria, the 10 
percent rating for tinnitus is the highest assignable under 
Diagnostic Code 6260.  In the context of this claim for a 
higher evaluation, neither the previous nor the current 
criteria are more favorable.  

The Board notes both that as 10 percent is the highest 
allowable rating under Diagnostic Code 6260, no greater 
rating than 10 percent is assignable for tinnitus.  The 
preponderance of the evidence is against the claim.

Hearing Loss

Evaluations of hearing loss disabilities are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies of 1000, 2000, 3000, and 4000 
cycles per second.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (2000).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Although the Diagnostic Code provisions have changed, the 
general method for evaluating hearing loss disability have 
not changed except for the provisions of 38 C.F.R. § 4.86 
(2000).  The Board has reviewed those criteria and determined 
that the veteran does not meet them.  In sum, in this case, 
the regulatory change has no effect on the outcome of the 
case.  

Hearing in the right ear is clinically described as normal 
and, based on pure tone threshold average and speech 
discrimination, equates with Level I.  Hearing loss in the 
left ear, based on pure tone threshold average and speech 
discrimination, equates with Level II.  Thus, overall hearing 
loss can be rated no higher than 0 percent disabling.  See 
38 C.F.R. § 4.85, Table VII.  The veteran is competent to 
assert that a higher rating should be awarded.  However, the 
medical evidence is more probative of the veteran's 
impairment and there is no doubt to be resolved.

Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The veteran has appealed the 
denial of service connection for chest pains and a claim for 
buckling and weakness of the legs.  In this regard, VA 
examinations were conducted.  An August 7, 1997, examination 
disclosed that he walked well with no limp.  This medical 
evidence tends to establish that he did not have bulking and 
weakness of the legs.  A May 19, 1997 examination disclosed 
that the cardiovascular system and the respiratory system 
were normal.  This evidence establishes that he did not a 
disability or a diagnosis of the chest.  Although he 
presented private medical evidence, that evidence dose not 
disclose chest or lower extremity disability or diagnosis.  
When the case was remanded, this Board Member informed the 
veteran that if there were diagnoses for the claimed chest 
pain and claimed leg condition, such evidence must be 
submitted.  The veteran did not submit any additional 
evidence or identify the existence of any other evidence.

Based on all the evidence of record, the veteran does not 
have a diagnosis or disability due to disease or injury that 
would account for his complaints of chest pain, weakness and 
buckling of the legs.  The veteran was informed of the type 
of evidence to submit, was provided an opportunity to submit 
the evidence, and was accorded VA examinations.  There is no 
competent evidence of the disabilities and in the absence of 
a current disability and in the absence of a diagnosis, there 
can be no grant of service connection.  There is no doubt to 
be resolved. 


ORDER

An evaluation in excess of 10 percent disabling for 
degenerative joint disease of the lumbar spine is denied.  

An evaluation in excess of 10 percent disabling for tinnitus 
is denied.  

An evaluation in excess of 0 percent disabling for bilateral 
hearing loss is denied.  

Service connection for buckling and weakness of the legs and 
a disorder manifested by chest pain is denied. 

		
	H. N. SCHWARTZ
	 Member, Board of Veterans' Appeals

 



